United States Court of Appeals
                                                                   Fifth Circuit
                                                                   F I L E D
                            In the                             November 29, 2005
           United States Court of Appeals                    Charles R. Fulbruge III
                    for the Fifth Circuit                            Clerk
                        _______________

                          m 04-40496
                        _______________




                     LARRY BROCK; ET AL.,

                                          Plaintiffs,

ALICE HIGGINS; WILLIAM HIGGINS; MIKE HIGGINS ENTERPRISES, INC.;
   KATHY PLUNKETT; CHARLES PLUNKETT; BILLY DAN ROLLING;
          ADDIE HALL; SCOTT RENEAU; DONNA RENEAU,

                                          Plaintiffs-Appellants,

                       FLAVIO OLIVAREZ,

                                          Plaintiff-
                                          Counter Defendant-
                                          Appellant,

                           VERSUS

         BASKIN-ROBBINS USA, CO.; BASKIN-ROBBINS INC.,

                                          Defendants-
                                          Counter Claimants-
                                          Appellees.
                                         ***************


                                            BASKIN-ROBBINS INC.,

                                                                      Plaintiff-Appellee,

                                                      VERSUS

                CHARLES RONALD PLUNKETT; KATHY ELIZABETH PLUNKETT,

                                                                      Defendants-Appellants.



                                         _________________________

                                Appeal from the United States District Court
                                     for the Eastern District of Texas
                                              m 5:01-CV-77
                                  ______________________________




Before DAVIS, SMITH, and DENNIS,                               portions of the record and have heard the ar-
  Circuit Judges.                                              guments of counsel. We conclude that the dis-
                                                               trict court did not err in deciding that defen-
PER CURIAM:*                                                   dants did not commit an actionable breach of
                                                               fiduciary duty in administering the fund. Nor
    The plaintiffs appeal an adverse judgment,                 was there error in denying leave to amend or
partially resulting from a summary judgment                    in the various rulings on discovery or in any
and partially from issues determined after a                   other aspect of the proceedings that is raised
trial. Plaintiffs claim, inter alia, improper use              on appeal.
of monies in and from a trust fund intended for
advertising.                                                      The judgment, accordingly, is AFFIRMED.

   We have reviewed the briefs and applicable

   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2